Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Greene County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was involved in a verbal confrontation with correction officers after being interviewed concerning his claim that he had ingested mouse feces from a salt shaker. Following a disciplinary hearing, he was found guilty of creating a disturbance, engaging in violent conduct, interfering with an employee and refusing a direct order. Petitioner’s sole claim in this CPLR article 78 proceeding is that the Hearing Officer who presided over the hearing was biased. Based upon our review of the hearing transcript, we do not find that the Hearing Officer’s comments evidenced a predisposition to issue a determination against petitioner. Moreover, there is no proof in the record that the outcome of the hearing flowed from the Hearing Officer’s alleged bias (see, Matter of Hughes v Suffolk County Dept. of Civ. Serv., 74 NY2d 833, 834; Matter of Nieves v Coughlin, 157 AD2d 943, 944). Accordingly, we find no reason to disturb the administrative determination.
Crew III, J. P., White, Yesawich Jr., Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.